Title: Tobias Lear to Henry Knox, 14 November 1792
From: Lear, Tobias
To: Knox, Henry



United States [Philadelphia] Novr 14th 1792

By the President’s command T. Lear has the honor to return to the Secretary of War the dispatches from Mr Seagrove, which were submitted to the president yesterday.
The President thinks there are some parts of these communications which should be laid before Congress, and requests that the Secretary will select such as may be proper & have them communicated accordingly.

Tobias LearSecretary to the president of the United States.

